There is no merit to the defendant’s contention that a lot shown on a definitive plan of subdivision was not entitled to the protection of G. L. c. 40A, § 7A (1st par.), as in effect prior to St. 1975, c. 808, § 3. That the lot had frontage on a public way did not preclude its inclusion in the plan even though it did not, as did the other lots shown on the plan, have frontage on a way within the subdivision. G. L. c. 41, § 81L. As we agree with the trial judge that the plaintiff was entitled to a building permit, we regard that part of the judgment ordering the building commissioner to issue the building permit to be correct. As the question of the denial of a variance was withdrawn from the case by stipulation of the parties, that part of the judgment declaring the decision of the board of appeals to be in excess of its authority must be struck. See Vassalotti v. Board of Appeals of Sudbury, 348 Mass. 658, 662 (1965). The final judgment is to be so modified and, as so modified, is affirmed.

So ordered.